Citation Nr: 0809510	
Decision Date: 03/21/08    Archive Date: 04/03/08

DOCKET NO.  04-38 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependency and indemnity compensation, 
pursuant to 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from September 
1952 to August 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO, in pertinent part, denied 
the issues of entitlement to service connection for the cause 
of the veteran's death and entitlement to dependency and 
indemnity compensation (DIC), pursuant to 38 U.S.C.A. § 1318.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), which was 
enacted on November 9, 2000, eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and imposed on VA certain 
notification requirements.  A letter furnished to the 
appellant in March 2004 in the present case informed her, in 
pertinent part, of her opportunity to submit "medical 
evidence that relates the veteran's death to a disability 
that had its onset during service."  Importantly, however, 
the correspondence did not include a statement of the 
conditions for which the veteran was service connected at the 
time of his death-despite evidence in the claims folder that 
he did indeed have service-connected disabilities at the time 
of his demise.  See Hupp v. Nicholson, 21 Vet. App. 342, 
352-353 (2007) (in which the United States Court of Appeals 
for Veterans Claims (Court) held that, because the RO's 
adjudication of a DIC claim hinges first on whether a veteran 
was service connected for any condition during his or her 
lifetime, the § 5103(a) notice in such a claim must include, 
inter alia, a statement of the conditions (if any) for which 
a veteran was service connected at the time of his or her 
death).  The Board finds, therefore, that a remand of the 
current appeal is necessary to afford the appellant proper 
VCAA notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112, 120-121 
(2004); VAOPGCPREC 1-2004 (February 24, 2004); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); and 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

Further, at the personal hearing conducted before the 
undersigned Veterans Law Judge at the RO in November 2007, 
the appellant testified that she believed that she had 
submitted the veteran's certificate of death.  Hearing 
transcript (T.) at 6.  Indeed, the appealed rating decision 
dated in June 2004, as well as the statement of the case 
issued several months later in September 2004, indicate that, 
in the adjudication of the claims on appeal, the RO had 
considered the veteran's death certificate.  However, the 
veteran's death certificate is not contained in his claims 
folder.  On remand, therefore, an attempt should be made to 
procure another certified copy of the veteran's death 
certificate and to associate the document with his claims 
folder.  

Also at the November 2007 personal hearing, the appellant 
testified that the veteran was last hospitalized in August 
2003, when he received private inpatient medical care for a 
minor stroke.  T. at 8-9.  As records of that hospitalization 
were not included in the veteran's claims folder, the appeal 
was held open for 30 days to accord her an opportunity to 
submit copies of such medical records.  T. at 9-11.  While 
the appellant did indeed submit records of treatment that the 
veteran had received at this private hospital, she did not 
file copies of an August 2003 hospitalization at that 
facility.  On remand, therefore, the AMC should be given an 
opportunity to procure any such additional private 
hospitalization records that may be available.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the AMC for the following 
actions:  

1.  The RO must review the claims folder 
and ensure that all notification and 
development action required by the VCAA 
are fully complied with and satisfied.  
Specifically, the RO should:

(a) Notify the appellant that the veteran 
was service-connected for chronic brain 
syndrome and for skull loss, both rated 
separately at 50 percent, for a combined 
rating of 80 percent and a total 
disability rating based on individual 
unemployability from December 1997.  

(b) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
previously service-connected disability;  

(c) Notify the appellant of the 
information and evidence required to 
substantiate a DIC claim based on a 
disability not yet service-connected; and 

(d) Request that the appellant provide 
any evidence in her possession that 
pertains to her claim.  

2.  The AMC should obtain a certified 
copy of the veteran's certificate of 
death and associate it with his claims 
folder.  

3.  After obtaining the appropriate 
release of information forms, the AMC 
should procure copies of previously 
unobtained records of inpatient or 
outpatient treatment that the veteran 
received at the Arlington Memorial 
Hospital.  The Board is particularly 
interested in records of inpatient 
treatment that the veteran received for 
a minor stroke at the Arlington 
Memorial Hospital in August 2003.  All 
available records should be associated 
with the veteran's claims folder.  If 
any such records are not available, 
that fact should be noted in the claims 
folder.  

4.  Thereafter, the AMC should re-
adjudicate the issues of entitlement to 
service connection for the cause of the 
veteran's death and entitlement to DIC, 
pursuant to 38 U.S.C.A. § 1318.  If the 
decisions remain in any way adverse to 
the appellant, she and her 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice 
of all relevant actions taken on the 
claim for benefits, to include the 
applicable law and regulations 
considered pertinent to the issues on 
appeal as well as a summary of the 
evidence of record.  An appropriate 
period of time should be allowed for 
response.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


